     Case 4:20-cv-01153-P Document 10 Filed 03/23/21         Page 1 of 1 PageID 41



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

LANCE JAMES HOMAN, A/K/A,                  §
LANCE HOMAN,                               §
                                           §
       Plaintiff,                          §
                                           §
v.                                         §    Civil Action No. 4:20-cv-01153-P-BP
                                           §
LELAND GREGORY HOMAN,                      §
                                           §
       Defendant.                          §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. ECF No. 9. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the

undersigned District Judge believes that the Findings and Conclusions of the Magistrate

Judge are correct, and they are accepted as the Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that Plaintiff’s Complaint (ECF No. 1) is

DISMISSED WITHOUT PREJUDICE for lack of subject-matter jurisdiction.

       SO ORDERED on this 23rd day of March, 2021.
